    Case 4:10-cr-00459 Document 546 Filed on 03/18/20 in TXSD Page 1 of 3




                 UNITED STATES DISTRICT COURT
                  SOUTHERN DISTRICT OF TEXAS
                      HOUSTON DIVISION

UNITED STATES OF AMERICA      §
                              § Crim. No. 4:10-CR-459-SS
v.                            §
                              §
WILMAR RENE DURAN-GOMEZ, §
aka “El Gordo,” aka “Junior,” §
aka “Oscar,” aka “Carnalito”  §

                         NOTICE OF APPEAL

     Notice is hereby given that the United States of America appeals

to the United States Court of Appeals for the Fifth Circuit from the

following orders and judgment—

        • Docket Entry 534—Memorandum and Order granting

           motion to dismiss second superseding indictment with

           prejudice (entered March 12, 2020);

        • Docket Entry 543—Order for the United States Marshal to

           release defendant Wilmar Rene Duran-Gomez no earlier

           than Friday, March 20, 2020, at 5:00 p.m. (entered March

           17, 2020, filed March 16, 2020); and
Case 4:10-cr-00459 Document 546 Filed on 03/18/20 in TXSD Page 2 of 3




    • Docket Entry 544—Amended Final Judgment dismissing

       second superseding indictment with prejudice (entered

       March 17, 2020, filed March 16, 2020).

                               Respectfully submitted,

                               RYAN K. PATRICK
                               United States Attorney


                               ___/s/ Jill J. Stotts________
                               Jill J. Stotts
                               Assistant United States Attorney
                               1000 Louisiana Street, Suite 2300
                               Houston, Texas 77002
                               (713) 567-9000

                               DATE: March 18, 2020




                                  2
    Case 4:10-cr-00459 Document 546 Filed on 03/18/20 in TXSD Page 3 of 3




                     CERTIFICATE OF SERVICE

     I certify that on March 18, 2020, a true and correct copy of the

foregoing Notice of Appeal was electronically filed and served on counsel

of record via the electronic case filing (ECF) system for the United

States District Court for the Southern District of Texas.


                                   __/s/ Lisa Collins
                                   Lisa Collins
                                   Assistant United States Attorney
